 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GUILLERMO TRUJILLO CRUZ,                         Case No. 1:18-cv-01723-JLT (PC)
12                        Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                       TO DENY PLAINTIFF’S REQUEST TO
13            v.                                       PROCEED IN FORMA PAUPERIS
14    B. VALDEZ, et al.,                               (Doc. 1)
15                        Defendants.                  OBJECTIONS DUE IN 21 DAYS
16                                                     CLERK’S OFFICE TO ASSIGN A DISTRICT
                                                       JUDGE
17

18   I.     INTRODUCTION

19          Plaintiff is a state prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has

20   requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff’s

21   application should be DENIED since Plaintiff has three strikes under § 1915 and his Complaint

22   fails to show Plaintiff was in imminent danger of serious physical injury when it was filed.

23   II.    THREE-STRIKES PROVISION OF 28 U.S.C. § 1915

24          28 U.S.C. § 1915 governs proceedings in forma pauperis. “In no event shall a prisoner

25   bring a civil action . . . under this section if the prisoner has, on 3 or more prior occasions, while

26   incarcerated or detained in any facility, brought an action or appeal in a court of the United States

27   that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon

28   which relief may be granted, unless the prisoner is under imminent danger of serious physical

                                                        1
 1
     injury.” 28 U.S.C. § 1915(g).
 2
     III.   DISCUSSION
 3
            The Court may take judicial notice of court records. United States v. Howard, 381 F.3d
 4
     873, 876 n.1 (9th Cir. 2004). The Court takes judicial notice of Plaintiff’s prior actions which he
 5
     filed in this court: Trujillo v. Sherman, 1:14-cv-01401-BAM (PC), was dismissed for failure to
 6
     state a claim on April 24, 2015 and was affirmed by the Ninth Circuit in their case number 15-
 7
     15952, on February 23, 2016; Trujillo v. Ruiz, et al., 1:14-cv-0975-SAB, was dismissed for
 8
     failure to state a claim on January 6, 2016, which was affirmed by the Ninth Circuit in their case
 9
     number 16-15101, on May 9, 2017; and Trujillo v. Gonzalez-Moran et al., 1:16-cv-01938-BAM
10
     (PC), was dismissed on denial of in forma pauperis without prejudice to refiling with prepayment
11
     of the filing fees which Plaintiff appealed. The Ninth Circuit, in their case number 17-15200,
12
     dismissed Plaintiff’s appeal as frivolous on July 28, 2017. Plaintiff thus had three strikes prior to
13   filing this action on December 21, 2018. Plaintiff is subject to 28 U.S.C. § 1915(g) and is
14   precluded from proceeding in forma pauperis in this action unless he shows that at the time he
15   filed this action, he was under imminent danger of serious physical injury.
16          The Court has reviewed Plaintiff's Complaint and finds that he does not meet the
17   imminent danger exception. See Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007).
18   When Plaintiff filed this action, he was housed at Pelican Bay State Prison in Crescent City, but
19   the Complaint contains allegations regarding incidents that allegedly occurred at Kern Valley
20   State Prison. The change in his housing demonstrates he was not in imminent danger of serious
21   physical injury at the time he filed suit. Andrews, at 1056-57. Thus, Plaintiff is precluded from
22   proceeding in forma pauperis and this case should be dismissed without prejudice to refiling upon
23   prepayment of the filing fee. Leave to amend would be futile and need not be given as this issue
24   is not capable of cure. Akhtar v. Mesa, 698 F.3d 1202, 1212-13 (9th Cir. 2012).
25   IV.    CONCLUSION and RECOMMENDATION
26          Based on the foregoing, the Court RECOMMENDS that Plaintiff’s application to proceed
27   in forma pauperis be denied and this action be dismissed without prejudice to refiling upon
28   prepayment of the filing fee. The Clerk’s Office is directed to randomly assign a district judge to
                                                       2
 1
     this action.
 2
             These Findings and Recommendations will be submitted to the United States District
 3
     Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within 21
 4
     days of the date of service of these Findings and Recommendations, Plaintiff may file written
 5
     objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
 6
     Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time
 7
     may result in the waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th
 8
     Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 9

10   IT IS SO ORDERED.

11       Dated:     January 4, 2019                           /s/ Jennifer L. Thurston
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      3
